IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                March 25, 2008
                               No. 07-20536
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

RONALD HAMILTON

                                          Plaintiff-Appellant

v.

KEVIN LEWIS RAVEN, Officer; TED ANTHONY ADAMS, Officer; JASON
SCALES, Officer; CITY OF HOUSTON POLICE DEPARTMENT

                                          Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CV-4093


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Ronald Hamilton, Texas prisoner # 1358069, was convicted of aggravated
assault on a public servant. He filed the instant 42 U.S.C. § 1983 suit to seek
redress for injuries that he suffered in connection with his arrest, and the
district court dismissed the suit as barred by Heck v. Humphrey, 512 U.S. 477,
486-87 (1994). Hamilton now appeals the district court’s dismissal, which was



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-20536

pursuant to 28 U.S.C. § 1915A. Hamilton insists that he had a valid excessive
force claim and that the district court erred by dismissing this claim.
      Hamilton has not shown that the district court erred by dismissing his
suit. An excessive force claim that relates to events leading to a conviction for
aggravated assault under Texas law is barred by Heck. See Hainze v. Richards,
207 F.3d 795, 798 (5th Cir. 2002); Sappington v. Bartee, 195 F.3d 234, 237 (5th
Cir. 1999). Hamilton’s arguments to the contrary are unavailing. The judgment
of the district court is AFFIRMED.




                                       2